15 N.Y.3d 761 (2010)
933 N.E.2d 207
906 N.Y.S.2d 809
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
JAMES McRAE, Appellant.
Court of Appeals of New York.
Decided July 1, 2010.
*762 James McRae, appellant pro se.
Francis D. Phillips, II, District Attorney, Goshen (Elizabeth L. Guinup and Andrew R. Kass of counsel), for respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed. Because the accomplice testimony was corroborated with independent evidence as well as evidence that "harmonized" with the accomplice testimony, the evidence was legally sufficient to support defendant's convictions (see People v Reome, 15 NY3d 188, 194 [2010]). Next, the trial judge did not abuse his discretion when denying defendant's eve-of-trial application to relieve his second court-appointed attorney and to appoint substitute counsel. Finally, defendant argues that the trial judge's failure to properly instruct the jury on the affirmative defense to Penal Law § 160.15 (4) affected the entire verdict. This claim is unpreserved for our review.
*763 On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed in a memorandum.